                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

MARK A. CASSON                                             CIVIL ACTION NO. 18-1430

                                                           SECTION P
VERSUS
                                                           JUDGE TERRY A. DOUGHTY

OFFICER PRINE                                              MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Mark A. Casson’s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief can be granted.

        MONROE, LOUISIANA, this 5th day of December, 2018.




                                                           TERRY DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
